Appeal from a decision and award of the Workmen’s Compensation Board. Claimant is employed as a salesman. He is also required to take care of samples and to perform other duties on assignment. He works at the Manhattan place of business of the employer. On October 14, 1955 he slipped in a restaurant where he was having lunch, fell, and his right arm went through a glass door. He suffered injuries consisting of a vertical scar about two inches in length on the right hand, surrounded by an extensive area of inflamed tissue, and a neuritis of the index finger and thumb; he was disabled until November 11, 1955. The Workmen’s Compensation Board has held that the accident arose out of and in the course of employment; and in our view substantial evidence in the record supports the decision. On the date of accident claimant was assigned to drive the sales manager to various places of business of customers. Near noon they stopped at a store in East Fordham Road, The Bronx. The store manager was not then in and the claimant’s superior decided to wait for him; although he had other places to visit that day. Claimant testified his superior told him: “ Tell you what to do. We’ll save that much more time. You run around here somewhere and grab a bite to eat. Don’t take too long, and come back.” The claimant’s superior testified to substantially the same thing; that the reason he then sent claimant for lunch was to get going immediately after he had seen the store manager for whom’ he was waiting. Thus there is presented a case where claimant was then engaged in an outside employment taking him from his usual place of work tó a part of the city in which the lunch period might be found on general principles to be within the scope of employment. Additionally it could well be found that the actual circumstances of going to lunch were so regulated as to become closely controlled by the employer and could thus be deemed to have continued the employment to the place of accident. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.